359 S.W.3d 130 (2011)
STATE of Missouri, Respondent,
v.
Terrance L. WAINRIGHT, Appellant.
No. WD 71594.
Missouri Court of Appeals, Western District.
December 27, 2011.
Laura G. Martin, Assistant State Public Defender, Kansas City, MO, for appellant.
Chris Koster, Attorney General, Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for respondent.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, and JAMES M. SMART, JR., and GARY D. WITT, Judges.

ORDER
PER CURIAM:
Appellant Terrance Wainright appeals his convictions for murder in the first degree and armed criminal action related to the death of his stepdaughter, Candice Bruner. According to Wainright, the State did not present sufficient evidence to support a finding of guilt beyond a reasonable doubt for murder in the first degree because the State did not adequately establish that he had caused Bruner's death *131 after deliberation, and, therefore, his motion for acquittal should have been granted. He argues that his corresponding conviction for armed criminal action must also be reversed since it is dependent upon his conviction of first-degree murder. We affirm the trial court's decision. Rule 30.25(b).